 1   SEYFARTH SHAW LLP
     Kristina M. Launey (SBN 221335)
 2   klauney@seyfarth.com
     400 Capitol Mall, Suite 2350
 3   Sacramento, California 95814
     Telephone:    (916) 448-0159
 4   Facsimile:    (916) 558-4839

 5   Julia N. Sarnoff (SBN 288531)
     jsarnoff@seyfarth.com
 6   975 F St. N.W.
     Washington, DC 20004
 7   Telephone:     (202) 463-2400
     Facsimile:     (202) 828-5393
 8
     Attorneys for Defendant
 9   BRE Newton Hotels Property Owner, LLC
10

11

12                              UNITED STATES DISTRICT COURT
13                              EASTERN DISTRICT OF CALIFORNIA
14   PETER STROJNIK (SR.),                       Case No. 1:19-cv-01097-LJO-JLT
15                 Plaintiff,                    [PROPOSED] ORDER GRANTING
                                                 STIPULATION EXTENDING TIME TO
16            v.                                 RESPOND TO COMPLAINT
17   BRE NEWTON HOTELS PROPERTY                  (Doc. 7)
     OWNER, LLC, dba RESIDENCE INN BY
18   MARRIOTT BAKERSFIELD,
19                 Defendant.
20

21

22

23

24

25

26
27

28

            [PROPOSED] ORDER FOR STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
     59120046v.1
 1
                                        [PROPOSED] ORDER
 2
              GOOD CAUSE appearing, the last day defendant BRE Newton Hotels Property Owner,
 3

 4   LLC may file their responsive pleading shall be extended to October 15, 2019.

 5

 6   IT IS SO ORDERED.
 7
         Dated:    September 17, 2019                       /s/ Jennifer L. Thurston
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   -2-
            [PROPOSED] ORDER FOR STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
     59120046v.1
